Appeal by employer from award of the State Industrial Board (now Workmen’s Compensation Board) made to claimant, an infant between fourteen and sixteen years of age, for permanent partial disability, viz., 90% loss of use of right arm due to amputation of hand consequent upon injury caused by her operation of an electric meat grinder. Claimant’s employment in the operation of the meat grinding machine was in violation of law. (Labor Law, § 146, subd. 1, par. t.) Thus the doubled compensation awarded was called for. (Workmen’s Compensation Law, § 14-a, subd. 1.) The evidence established a reasonable wage expectancy in the kind of service wherein claimant was employed which authorized the wage basis upon which the'award was computed. Decision and award appealed from affirmed, with costs to the Workmen’s Compensation Board. All concur.